United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 24, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-41116
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JESUS REYES-OLVERA,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 5:05-CR-288-ALL
                        --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Jesus Reyes-Olvera (Reyes) appeals the 24-month sentence he

received upon his guilty-plea conviction of illegal reentry by an

alien.   Reyes contends that the district court erred by

characterizing his state felony conviction for possession of a

controlled substance as an “aggravated felony” for purposes of

U.S.S.G. § 2L1.2(b)(1)(C).   Relief on this issue is not available

in light of circuit precedent.   See United States v.

Hinojosa-Lopez, 130 F.3d 691, 693-94 (5th Cir. 1997).       Reyes

argues that this circuit’s precedent is inconsistent with Jerome

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-41116
                                -2-

v. United States, 318 U.S. 101 (1943).    Having preceded Hinojosa-

Lopez, Jerome is not “an intervening Supreme Court case

explicitly or implicitly overruling that prior precedent.”     See

United States v. Short, 181 F.3d 620, 624 (5th Cir. 1999).

     Reyes also makes a constitutional challenge to 8 U.S.C.

§ 1326(b), but it is foreclosed by Almendarez-Torres v. United

States, 523 U.S. 224, 235 (1998).   Although Reyes contends that

Almendarez-Torres was incorrectly decided and that a majority of

the Supreme Court would overrule Almendarez-Torres in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000), we have repeatedly

rejected such arguments on the basis that Almendarez-Torres

remains binding.   See United States v. Garza-Lopez, 410 F.3d 268,

276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).   Reyes

properly concedes that his argument is foreclosed in light of

Almendarez-Torres and circuit precedent, but he raises it here to

preserve it for further review.

     The judgment of the district court is AFFIRMED.